UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-7242


ROBERT JOSEPH KING,

                    Plaintiff - Appellant,

             v.

ROBERT NEALL, Acting Secretary of Health; JOHN ROBISON, Chief Executive
Officer, Clifton T. Perkins Hospital Center, In His Individual and Official
Capacity; THOMAS LEWIS, Chief Operating Officer, Clifton T. Perkins Hospital
Center, In His Individual and Official Capacity; INNA TALLER, M.D., Clinical
Director, Clifton T. Perkins Hospital Center, In Her Individual and Official
Capacity; ARAM FARAMARZ MOKHTA ARIA, M.D., Clifton T. Perkins
Hospital Center, In His Individual and Official Capacity; WAYNE NOBLE,
Clifton T. Perkins Hospital Center, In His Individual and Official Capacity;
CHANDRA WIGGINS, Clifton T. Perkins Hospital Center, In Her Individual and
Official Capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:16-cv-03804-DKC)


Submitted: April 30, 2018                                       Decided: May 23, 2018


Before TRAXLER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Robert Joseph King, Appellant Pro Se. Kathleen A. Ellis, OFFICE OF THE
ATTORNEY GENERAL, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert King seeks to appeal an order of the district court dismissing King’s

complaint on various grounds, in part without prejudice to King’s right to file an

amended complaint. King has taken advantage of the district court’s invitation, and his

amended complaint is now pending in the district court. Appellees have moved to

dismiss this appeal for lack of jurisdiction.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order King seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th

Cir. 2015) (“An order dismissing a complaint without prejudice is not an appealable final

order under § 1291 if the plaintiff could save his action by merely amending his

complaint.” (internal quotation marks omitted)).

       Accordingly, we grant Appellees’ motion to dismiss the appeal, deny leave to

proceed in forma pauperis, and dismiss the appeal for lack of jurisdiction. We deny as

moot King’s motion for appointment of counsel.        We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                                3